IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1278
                               Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CASEY C. WEIGAND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Casey Weigand appeals from the sentence imposed upon his convictions

following his guilty plea. AFFIRMED.




      John O. Moeller, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Katherine M.

Krickbaum (until her withdrawal), Assistant Attorneys General, for appellee.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


DANILSON, Chief Judge.

       Casey Weigand appeals the sentence of imprisonment imposed after his

pleas of guilty to delivery of heroin and possession with intent to deliver heroin, in

violation of Iowa Code section 124.401(1)(c)(1) (2015); possession with intent to

deliver marijuana, in violation of section 124.401(1)(d); and child endangerment,

in violation of section 726.6(1)(a). He contends the district court “announced a

standard” that the nature of heroin delivery requires imprisonment and, thus,

abused its discretion by refusing to exercise its discretion to select a sentence

appropriate to the defendant. The record does not support Weigand’s claims.

       “We review sentencing decisions for abuse of discretion or defect in the

sentencing procedure.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015).

“An abuse of discretion will only be found when a court acts on grounds clearly

untenable or to an extent clearly unreasonable.”          State v. Leckington, 713
N.W.2d 208, 216 (Iowa 2006). Sentencing decisions are presumed to be valid.

Hopkins, 860 N.W.2d at 553.

       The sentencing court considered many factors, including the defendant’s

age, support system, education, training, and employment history, as well as the

available community resources, the seriousness of the offense, and the effect of

the offense on the community.        The court concluded that “protection of the

community,” as well as general and specific deterrence, called for a period of

incarceration. We acknowledge the district court expressed concern about the

dangers of heroin. Clearly, a court should not impose a sentence based solely

upon the type of illegal substance involved in the criminal act. Here, the court

referenced various factors and then recited the dangers of heroin within the
                                         3


community and the need for deterrence.           The court stated the need for

deterrence of this defendant and others “is a significant factor as well and I think

on balance these factors weigh in favor of . . . some level of incarceration.” In

light of Weigand’s admitted heroin addiction, the court also opined incarceration

could actually “assist [Weigand] in being clean and sober.” We do not read the

court’s statements as being an example of an inappropriate “fixed policy.” See

State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979) (“The trial court and we

on review should weigh and consider all pertinent matters in determining proper

sentence, including the nature of the offense, the attending circumstances,

defendant’s age, character and propensities and chances of his reform.” (citation

omitted)).   Appropriate factors were considered, and the court weighed the

factors before imposing sentence. We find no abuse of discretion.

       AFFIRMED.